         Case 1:21-mc-00425-JPO Document 21 Filed 06/03/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
w                                                     Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 3, 2021


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        Re:    In re Search Warrants dated April 21, 2021, and April 28, 2021, 21-MC-425(JPO)

Dear Judge Oetken:

        The Government writes on behalf of the parties to propose the appointment of the
Honorable Barbara S. Jones, a retired federal judge with the law firm of Bracewell LLP, to serve
as the court-appointed special master for this matter.

        As the Court is aware, Judge Jones served as a United States District Judge in the Southern
District of New York from 1995 to 2013. While serving as a federal judge, Judge Jones
adjudicated privilege disputes and also considered the issues associated with the appointment of a
special master in United States v. Grant, No. 04 Cr. 207 (BSJ), 2004 WL 1171258 (S.D.N.Y. May
25, 2004). Since entering private practice at Bracewell LLP, 1 Judge Jones was appointed as the
special master by Judge Kimba Wood in In re the Matter of Search Warrants Executed on April
9, 2018, No. 18 Misc. 3161 (S.D.N.Y. Apr. 16, 2018) [hereinafter Cohen]. Judge Jones “efficiently
and meticulously reviewed” tens of thousands of items over a period of four months and made
privilege designations that were not objected to by the parties. Cohen, No. 18 Misc. 3161
(S.D.N.Y. Aug. 20, 2018) (Dkt. 103). Judge Wood noted at the conclusion of the Cohen
proceeding that Judge Jones “performed her review with extraordinary efficiency and speed, while
giving the parties a full opportunity to be heard,” and she and her law firm showed
“professionalism and careful attention to detail.” Id. at 6.

    1
      Rudolph Giuliani was previously a shareholder at Bracewell LLP, which was then known as
Bracewell & Giuliani. In January 2016, Mr. Giuliani left the firm, and Judge Jones did not join
the firm until July 2016. None of the parties believe that Mr. Giuliani’s prior affiliation with
Bracewell & Giuliani presents a conflict that would disqualify Judge Jones from being appointed
as the special master or her firm assisting in her review. In addition, after consulting with counsel
at Bracewell, the Government understands that a partner who assisted Judge Jones in the privilege
review in Cohen, who has a personal relationship with Mr. Giuliani, will recuse himself from this
matter in order to avoid the appearance of any conflict.
         Case 1:21-mc-00425-JPO Document 21 Filed 06/03/21 Page 2 of 2

 June 3, 2021
 Page 2

        The Government respectfully requests that the Court appoint Judge Jones to serve as the
special master in this matter because her background and the resources available to her at her law
firm will allow her to complete a privilege review in a fair and efficient manner. Mr. Giuliani and
Ms. Toensing, through counsel, have both agreed to the appointment of Judge Jones. The
Government has conferred with Judge Jones and she is available to accept this appointment. The
Government respectfully suggests that the Court issue an Order of Appointment similar to the one
issued by Judge Wood in the Cohen matter, setting forth the duties of the special master, the
reporting and judicial review requirements, terms of compensation, terms of engagement of other
professionals, and other relevant provisions. Cohen, No. 18 Misc. 3161 (S.D.N.Y. Apr. 27, 2018)
(Dkt. 30). Judge Jones is available to speak with the Court directly should the Court have any
questions about her potential appointment.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: _____/s/_______________________
                                                     Rebekah Donaleski
                                                     Aline R. Flodr
                                                     Nicolas Roos
                                                     Assistant United States Attorneys
                                                     (212) 637-2423/ 2421/ 1110



Cc: Robert Costello, Esq. / Barry Kamins, Esq. / John M. Leventhal, Esq. Arthur Aidala, Esq.
    Michael Bowe, Esq./ E. Patrick Gilman, Esq.
